Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on May 9, 2019.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed instrument comprising an elongated portion having a first end connected to a handle portion and a second end connected to an end effector, the handle portion comprising: a rotable knob positioned on a distal portion of a handle housing; and a locking assembly having a slide member and a lockout gear, wherein the slide member is circumferentially fixed with the elongated portion while also being axially fixed with the rotable knob such that the slide member reciprocates with the rotable knob to operatively engage the lockout gear which is fixedly mounted in the handle housing and/or at a portion of the elongated portion (proximal/at the handle housing) for the purpose of causing the elongated portion to rotate relative to the handle housing upon rotation of the rotable knob and slide member and locking the elongated portion from rotating relative to the handle housing when the slide member engages the lockout gear.
Examiner considered lockout mechanisms operatively connected to elongated members and housings in both the surgical art and general hand held tools.  While the prior art was found to disclose sliding lockout members that engage gears, particularly in the general hand held tool art, there was no disclosure nor reasonable teaching of a sliding member configured relative to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/ Primary Examiner, Art Unit 3731

March 26, 2021